DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2020, 05/01/2020, 09/04/2020 and 03/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 01/07/2020.  These drawings are acceptable.

Specification
The abstract of the disclosure is objected to because it refers to purported merits of the invention. Correction is required.  See MPEP § 608.01(b). The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 10-1444992 B1 (Ahn).
Regarding claims 1 and 7, Ahn discloses a secondary battery and an electrolyte for the secondary battery comprising an electrolyte salt, an organic solvent, and an additive, wherein the additive comprises at least one compound selected from the group consisting of a compound having an N-Si-based bond and a compound having an O-Si-based bond. See abstract.

Regarding claim 3, Ahn further discloses that the additive comprises the compound having an O-Si-based bond, wherein the compound having an O-Si-based bond comprises at least one selected from the group consisting of hexamethyldisiloxane, octamethyltrisiloxane, tris(trimethylsilyl)phosphate, tris(trimethylsilyl)phosphite and tris(trimethylsilyl)borate. See page 4 paragraph 4.
Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2007/0048620 A1 (Nakanishi).
Regarding claim 1, Nakanishi discloses a an electrolyte for a secondary battery comprising an electrolyte salt, an organic solvent, and an additive, wherein the additive comprises at least one compound selected from the group consisting of a compound having an N-Si-based bond and a compound having an O-Si-based bond (siloxanes having the formula (2)) [0009].
Regarding claims 5 and 6, Nakanishi further discloses that the electrolyte salt comprises a multivalent metal cation (salts of alkaline earth metals such as magnesium and calcium, and aluminum salts) wherein the metal of the multivalent metal cation comprises at least one metal selected from the group consisting of magnesium, calcium, aluminum and zinc [0026].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1444992 B1 (Ahn), as applied to claims 1-3 and 7 above.
Ahn discloses the electrolyte for a secondary battery of claim 1, as shown above, but does not specifically disclose the claimed amount of the additive. Ahn does however teach that it is desirable that the compound having an N-Si-based bond is included in an amount of 0.1~0.3% by weight (see page 4 paragraph 3), and it is desirable that the compound having an O-Si-based bond is included in an amount of 0.2~1.0% by weight (see page 4 paragraph 5), such that the total amount of the at least one additive compound is in the range from about 0.1% by weight to about 1.3% by weight based on a total weight of the electrolyte for a secondary battery. Therefore, the claimed range of 1% by weight to 5% by weight as recited in claim 4 would have been obvious to one of ordinary skill in the art because it overlaps with Ahn’s disclosed range, and the claimed range of 1.5% by weight to 3.5% by weight as recited in claim 8 would have been obvious because it is close to Ahn’s disclosed range. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0048620 A1 (Nakanishi), as applied to claims 1 and 5-7 above.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727